Case 2:19-cv-18652-MCA-LDW Document 72 Filed 03/24/20 Page 1 of 6 PageID: 1163



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 RYAN R. KRUEGER, Derivatively on behalf
 of Nominal Defendant PERRIGO COMPANY                 C.A. NO. 2:19-CV-18652-MCA-LDW
 PLC,

                   Plaintiff,                         ECF Case
                                                      Document Electronically Filed
        v.

 BRADLEY A. ALFORD, et al.,

                   Defendants,

 PERRIGO COMPANY PLC,
                   Nominal Defendant.


                       STIPULATION AND [PROPOSED] ORDER

         Plaintiff Ryan R. Krueger (“Plaintiff”) and Defendants Bradley A. Alford, Rolf A.

  Classon, Adriana Karaboutis, Jeffrey B. Kindler, Donal O’Connor, Geoffrey M. Parker,

  Theodore R. Samuels, Jeffrey C. Smith, Laurie Brlas, Gary M. Cohen, Jacqualyn A. Fouse,

  Ellen R. Hoffing, Michael J. Jandernoa, Gerald K. Kunkle, Jr., Herman Morris, Jr., Murray S.

  Kessler, John T. Hendrickson, Joseph C. Papa, Judy L. Brown, Ronald L. Winowiecki,

  Douglas S. Boothe, and Marc Coucke (collectively, the “Individual Defendants”) and Perrigo

  Company plc (together with the Individual Defendants, “Defendants”), by and through their

  undersigned counsel, hereby stipulate and agree as follows:

         WHEREAS, in accordance with the deadlines set forth in the Joint Stipulation ordered

  by the Court on December 13, 2019 (ECF No. 17), the deadline for Defendants’ reply briefs in

  further support of their motions to dismiss is April 17, 2020;
Case 2:19-cv-18652-MCA-LDW Document 72 Filed 03/24/20 Page 2 of 6 PageID: 1164




            WHEREAS, in response to the severity and spread of the coronavirus (COVID-19), the

  Governor of New Jersey has declared a State of Emergency and a Public Health Emergency

  and the President of the United States has declared a Federal State of Emergency;

            WHEREAS, the United States District Court for the District of New Jersey has issued

  a number of standing orders (see e.g. Standing Order 20-02: Court Operations Under the

  Exigent Circumstances Created by COVID-19 (“Standing Order 20-02”) and Standing Order

  20-03: Additional Measures Due to the Exigent Circumstances Created by COVID-19 on

  March 16, 2020), which outline various changes to court operations due to the current COVID-

  19 pandemic;

            WHEREAS, the exigent circumstances created by the COVID-19 have caused

  substantial delays to normal work practices and communications;

            WHEREAS, “judicial officers may apply the principles of flexibility and

  accommodation to reasonable requests for filing or scheduling adjustments” (Standing Order

  20-02);

            NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the parties

  hereto, through their undersigned counsel, that Defendants’ deadline for their reply briefs in

  further support of their motions to dismiss shall be extended until May 29, 2020.




                                                 2
Case 2:19-cv-18652-MCA-LDW Document 72 Filed 03/24/20 Page 3 of 6 PageID: 1165



  Respectfully submitted,

  DATED: March 24, 2020


By: /s/ Jonathan M. Zimmerman                      By: /s/ Alan S. Naar
     Jonathan M. Zimmerman                              Alan S. Naar

 SCOTT+SCOTT ATTORNEYS AT LAW LLP                     GREENBAUM ROWE SMITH
 Jing-Li Yu (admitted pro hac vice)                   DAVIS LLP
 The Helmsley Building                                99 Wood Avenue South
 230 Park Avenue, 17th Floor                          Iselin, NJ 07095
 New York, NY 10169                                   Telephone: (732) 476-2630
 Telephone: (212) 223-6444                            Facsimile: (732) 476-2531
 Facsimile: (212) 223-6334                            ANAAR@greenbaumlaw.com
 jzimmerman@scott-scott.com
 jyu@scott-scott.com                                  FRIED FRANK HARRIS SHRIVER
                                                      & JACOBSON LLP
 Geoffrey M. Johnson (admitted pro hac vice)          James D. Wareham (admitted pro hac vice)
 12434 Cedar Road, Suite 12                           James E. Anklam (admitted pro hac vice)
 Cleveland Heights, OH 44118                          Katherine L. St. Romain
 Telephone: (216) 229-6088                            801 17th St., NW
 Facsimile: (860) 537-4432                            Washington, DC 20005
 gjohnson@scott-scott.com                             Telephone: (202) 639-7000
                                                      Facsimile: (202) 639-7003
 HAEGGQUIST & ECK, LLP                                james.wareham@friedfrank.com
 Amber L. Eck                                         james.anklam@friedfrank.com
 225 Broadway, Suite 2050
 San Diego, CA 92101                                  Samuel Groner (admitted pro hac vice)
 Telephone: (619) 342-8000                            One New York Plaza
 Facsimile: (619) 342-7878                            New York, NY 10004
 ambere@haelaw.com                                    Telephone: (212) 859-8000
                                                      Facsimile: (212) 859-4000
 Counsel for Plaintiff Ryan Krueger                   samuel.groner@friedfrank.com

                                                      Counsel to Defendants Perrigo Company plc,
                                                      Bradley Alford, Rolf Classon, Adriana
                                                      Karaboutis, Jeffrey Kindler, Donal O’Connor,
                                                      Geoffrey Parker, and Theodore Samuels



                                               3
Case 2:19-cv-18652-MCA-LDW Document 72 Filed 03/24/20 Page 4 of 6 PageID: 1166



 By: /s/ Andrew T. Frankel                            By: /s/ Mira E. Baylson
     Andrew T. Frankel                                    Mira E. Baylson

  SIMPSON THACHER & BARTLETT LLP                       AKIN GUMP STRAUSS HAUER
  Joseph M. McLaughlin (pro hac vice                   & FELD LLP
  application to be filed)                             Two Commerce Square
  Shannon K. McGovern (pro hac vice                    2001 Market Street
  application to be filed)                             Suite 4100
  425 Lexington Avenue                                 Philadelphia, PA 19103-7013
  New York, NY 10017                                   Telephone: (215) 965-1200
  Telephone: (212) 455-2000                            Facsimile: (215) 965-1210
  Facsimile: (212) 455-2502                            mbaylson@akingump.com
  afrankel@stblaw.com
  jmclaughlin@stblaw.com                               Douglas Rappaport (admitted pro hac vice)
  smcgovern@stblaw.com                                 Saurabh Sharad (admitted pro hac vice)
                                                       Elise B. Maizel (admitted pro hac vice)
  Counsel for Defendant Murray Kessler                 One Bryant Park
                                                       Bank of America Tower
                                                       New York, NY 10036-6745
By: /s/ Marshall R. King                               Telephone: (212) 872-1000
    Marshall R. King                                   Facsimile: (212) 872-1002
                                                       darappaport@akingump.com
  GIBSON, DUNN & CRUTCHER LLP                          ssharad@akingump.com
  Reed Brodsky (pro hac vice application               emaizel@akingump.com
  to be filed)
  Aric H. Wu (pro hac vice application to be filed)    Counsel to Defendant Jeffrey C. Smith
  200 Park Avenue
  New York, NY 10166
  Telephone: (212) 351-4000
  Facsimile: (212) 351-4035

  Counsel for Defendant Joseph Papa




                                                 4
Case 2:19-cv-18652-MCA-LDW Document 72 Filed 03/24/20 Page 5 of 6 PageID: 1167



By: /s/ R. Scott Thompson                         By: /s/ Brian T. Frawley
     R. Scott Thompson                                Brian T. Frawley

  WOLLMUTH MAHER & DEUTSCH LLP                      SULLIVAN & CROMWELL LLP
  51 JFK Parkway                                    John L. Hardiman (admitted pro hac vice)
  First Floor West                                  Michael P. Devlin (admitted pro hac vice)
  Short Hills, NJ 07078                             125 Broad Street
  Telephone: (973) 401-1415                         New York, NY 10004
  Facsimile: (973) 401-1417                         Telephone: (212) 558-4000
                                                    Facsimile: (212) 558-3588
  PETRILLO KLEIN & BOXER LLP                        hardimanj@sullcrom.com
  Guy Petrillo (admitted pro hac vice)              frawleyb@sullcrom.com
  Leonid Sandlar (admitted pro hac vice)            devlinm@sullcrom.com
  655 Third Avenue, 22d Floor
  New York, NY 10017                                Counsel to Defendant Judy Brown
  Telephone: (212) 370-0330
  Facsimile: (315) 873-2015
  gpetrillo@pkbllp.com                            By: /s/ David A. Kotler
  lsandlar@pkbllp.com                                 David A. Kotler

  Counsel for Defendant Douglas Boothe             DECHERT LLP
                                                   502 Carnegie Center, Suite 104
                                                   Princeton, NJ 08540-7814
 By: /s/ Kevin H. Marino                           Telephone: (609) 955-3200
      Kevin H. Marino
                                                   Facsimile: (609) 955-3259
                                                   david.kotler@dechert.com
  MARINO, TORTORELLA & BOYLE, P.C.
  John D. Tortorella
  Wan Cha                                          Hector Gonzalez (admitted pro hac vice)
  437 Southern Boulevard                           Angela M. Liu (admitted pro hac vice)
  Chatham, New Jersey 07928                        Three Bryant Park
  Telephone: (973) 824-9300                        1095 Avenue of the Americas
                                                   New York, NY 10036-6797
  Counsel for Defendant John T. Hendrickson
                                                   Telephone: (212) 698-3621
                                                   Facsimile: (212) 698-3599
                                                   hector.gonzalez@dechert.com

                                                   Counsel for Defendant Ronald L. Winowiecki




                                              5
Case 2:19-cv-18652-MCA-LDW Document 72 Filed 03/24/20 Page 6 of 6 PageID: 1168



By: /s/ Jonathan W. Wolfe                          By: /s/ Kenneth A. Brady
     Jonathan W. Wolfe                                 Kenneth A. Brady

  SKOLOFF & WOLFE, PC                                WILMER CUTLER PICKERING
  Jane J. Felton                                     HALE AND DORR LLP
  293 Eisenhower Parkway, Ste. 390                   Michael G. Bongiorno (admitted pro hac vice)
  Livingston, NJ 07039                               7 World Trade Center
  Telephone: (973) 992-0900                          250 Greenwich Street
  Facsimile:                                         New York, NY 10007
  jwolfe@skoloffwolfe.com                            Telephone: (212) 230-8800
  jfelton@skoloffwolfe.com                           Facsimile: (212) 230-8888
                                                     michael.bongiorno@wilmerhale.com
  MILBANK LLP                                        kenneth.brady@wilmerhale.com
  Alan J. Stone (admitted pro hac vice)
  Samir L. Vora (admitted pro hac vice)              Peter J. Kolovos (admitted pro hac vice)
  55 Hudson Yards                                    Ivan Panchenko (admitted pro hac vice)
  New York, NY 10001-2163                            60 State Street
  Telephone: (212) 530-5000                          Boston, MA 02109
  Facsimile: (212) 530-5219                          Telephone: (617) 526-6000
  AStone@milbank.com                                 Facsimile: (617) 526-5000
                                                     peter.kolovos@wilmerhale.com
  Counsel for Defendants Laurie Brlas, Gary          ivan.panchenko@wilmerhale.com
  Cohen, Jacqualyn Fouse, Ellen Hoffing,
  Michael Jandernoa, Gerald Kunkle, Jr., and         Counsel for Defendant Marc Coucke
  Herman Morris, Jr.




 SO ORDERED
 Date:



                                      Madeline Cox Arleo
                                      United States District Judge




                                               6
 21608284
